Motion for reargument denied upon the ground that in the absence of the Attorney-General from his office it was necessary, in order to limit the time to appeal, to serve upon a Deputy Attorney-General, if present, and in ease of the absence of both the Attorney-General and Deputies only is service authorized upon the clerk. Motion for leave to appeal to the Court of Appeals granted, and question certified: Was the service of the copy judgment of the Court of Claims herein, with notice of the clerk of the entry thereof on the 30th day of March, 1915, sufficient to set running the time within which the State was required to appeal, so as to render the service of a notice of appeal after the lapse of thirty days from the time of service of such judgment and notice of entry ineffectual? Howard, J., dissented from denial of motion for reargument.